QUARTELY REPORT JUNE 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarter ended September30, 2013 Commission file number 000-51770 CMG HOLDINGS GROUP, INC. (Exact name of registrant as specifiedin its charter) Nevada 87-0733770 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 Hudson Street, Suite 303 New York, NY, USA (Address of principal executive offices) (Zip Code) Registrant'stelephone number including area code (646)688-6381 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or small reporting company. See the definition of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No x As of November 21, 2013, the aggregate market value of the Registrant’s voting and none-voting common stock held by non-affiliates of the registrant was approximately: $6,687,962 at $0.019 price per share, based on the closing price on the OTC Pink Sheets. As of November 21, 2013, there were 351,997,991shares of common stock of the registrant issued and 351,997,991 outstanding. Explanatory Note CMG Holdings Group,Inc. (the “Company”) is filing this Amendment on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q for the quarter ended September 30, 2013 (the “Form 10-Q”), filed with the Securities and Exchange Commission on November 22, 2013 (the “Original Filing Date”), to reflect corrections that were discovered after the filing was made. No other changes have been made to the Form 10-Q. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. 1 CMG HOLDINGS GROUP, INC. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I 3 ITEM 1 CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4 CONTROLS AND PROCEDURES 20 PART II ITEM 1 LEGAL PROCEEDINGS 20 ITEM 1A RISK FACTORS 20 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4 NINE SAFETY DISCLOSURES 21 ITEM 5 OTHER INFORMATION 21 ITEM 6 EXHIBITS 21 SIGNATURES 22 EXHIBIT31.1 SECTION EXHIBIT 32.1 SECTION 2 Table of Contents PART I ITEM 1: CONSOLIDATED FINANCIAL STATEMENTS CMG HOLDINGS GROUP, INC. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED SEPTEMBER 30, 2 CONTENTS Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 (Unaudited) 4 Consolidated Statements of Operations for the three monthsended September 30, 2013 and 2012 and for the nine monnths ended September 30, 2013 and 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 3 Table of Contents CMG HOLDINGS, INC CONSOLIDATED BALANCE SHEETS September 30, 2013 December 31, 2012 ASSETS (Unaudited) CURRENT ASSETS: Cash $ $ Marketable securities Accounts receivable Prepaid assets Total Current Assets Other non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accounts payable – related party Accrued liabilities Deferred income Derivative liabilities Short term debt, net of unamortized discount of $0 and $47,012, respectively Total Current Liabilities Notes Payable, net of debt discount of $0 and $7,739, respectively - TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock: Series A Convertible Preferred Stock; 5,000,000 shares authorized; par value $0.001 per share; none issued and outstanding - - Series B Convertible Preferred Stock; 5,000,000 shares authorized; par value $0.001 per share; none shares issued and outstanding - 50 Common Stock: 450,000,000 shares authorized, par value $.001 per share; 294,987,917 and 294,687,917 shares issued, 294,950,743 and 294,650,743 outstanding Additional paid in capital Treasury Stock, 37,174 and 37,174 shares held, respectively. 37 37 Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents CMG HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended June 30, REVENUES $ OPERATING EXPENSES Cost of revenues Depreciation and amortization - - - General and administrative Total Operating Expenses OPERATING LOSS ) OTHER INCOME (EXPENSE) Gain (loss) on derivative liability ) ) Gain on extinguishment of debt Unrealized gain (loss) on marketable securities ) - - Other income (expense) Interest expense ) Total Other Income (Expense) ) ) Income (loss) from continuing operations ) ) ) Loss from discontinued operations - ) - ) Income on sale of discontinued operations - - NET INCOME (LOSS) $ ) $ $ $ BASICINCOME (LOSS) PER COMMON SHARE FROM DISCONTINED OPERATIONS $
